      Case 2:18-cv-01207-CRE Document 21 Filed 06/06/19 Page 1 of 4



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DANA W. WILEY,                   )
                                 )      Civil Action No. 18-1207-CRE
                 Plaintiff,      )      Chief Magistrate Judge Cynthia R. Eddy
                                 )
          v.                     )
                                 )
WORLD WRESTLING                  )
ENTERTAINMENT, INC., VINCE       )      Electronically Filed
MCMAHON and JOHN DUE             )
                                 )
                 Defendants.     )

                 REPLY BRIEF IN SUPPORT OF DEFENDANTS’
                  MOTION TO DISMISS UNDER FRCP 12(b)(6)

                                     K&L GATES LLP
                                     Jerry S. McDevitt (PA Bar No. 33214)
                                     Curtis B. Krasik (PA Bar No. 81150)
                                     Christopher M. Verdini (PA Bar No. 93245)
                                     K&L Gates Center
                                     210 Sixth Avenue
                                     Pittsburgh, PA 15222-2613
                                     T: 412.355.6500
                                     F: 412.355.6501
                                     jerry.mcdevitt@klgates.com
                                     curtis.krasik@klgates.com
                                     christopher.verdini@klgates.com

                                     Counsel for Defendants World Wrestling
                                     Entertainment, Inc. and Vince McMahon




\
         Case 2:18-cv-01207-CRE Document 21 Filed 06/06/19 Page 2 of 4



       Defendants World Wrestling Entertainment, Inc. and Vince McMahon (collectively,

“Defendants”) respectfully submit this reply brief in support of their motion to dismiss Plaintiff’s

Amended Complaint.

       Setting aside the form of Plaintiff Dana W. Wiley’s (“Wiley”) opposition to Defendants’

Motion to Dismiss, Wiley presents no legal arguments in response to the substance of

Defendants’ Motion. In addition, although largely unintelligible, the opposition serves to

confirm not only the implausibility of Wiley’s claims, but also his unfortunate mental health

issues and delusional assertions.

       For example, Wiley asserts for the first time in his opposition that WWE Superstars

Kevin Nash, Paul Michael Levesque, Shaun Michaels, Scott Hall, Hulk Hogan and Eric Bischoff

all supposedly appeared at his August 21, 1995 sentencing hearing in Lawrence County, at which

Wiley supposedly gave them several NWO/DX t-shirts, and at which the WWE Superstars

supposedly had Wiley sign the contract at issue. Dkt. 19 at 1. It is utterly implausible that six

WWE Superstars would have spontaneously attended Wiley’s August 21, 1995 sentencing

hearing and that Wiley, who had been incarcerated since May 1995, would have given them

several NWO/DX t-shirts that he somehow had with him in prison — let alone that those WWE

Superstars would have had Wiley sign a contract (at the precise time he was being sentenced to

prison for aggravated assault) that entitled him to $75 million.

       Moreover, the remainder of Wiley’s opposition is directed to purported events that have

no connection to his claims against Defendants. In Wiley’s “History of the Case,” Wiley claims

that celebrities Suge Knight, Princess Diana, and the “Clinton u.s. president administration” also

appeared at his August 21, 1995 sentencing hearing in Lawrence County to have him sign an

unidentified, separate document than the document Wiley claims the WWE Superstars had him




                                                 1
         Case 2:18-cv-01207-CRE Document 21 Filed 06/06/19 Page 3 of 4



sign. Dkt. 19 at 1. He further asserts that Don King and Janet Jackson later visited him in jail

and that several female hip-hop artists are in “possession of a check for sum $75-million” that

Wiley appears to claim the “clinton administration” mailed to him. Id. Wiley then asks the

Court to interview the “Trump and Bush Administration” about the “History of the Case” and

schedule a private hearing with those administrations for settlement purposes. Id. at 2. Finally,

in his “Statement of the Aruement” [sic], Wiley refers to a supposed February 29, 2000 report

from a “Special F.B.I./C.I.A. Agent” and an “affidavit statement” and “audio recording” from

the “Bush Administration” that, at least based on Wiley’s description, relate to “confidential drug

information” and not this case. Id.

        Accordingly, for the foregoing reasons and those set forth in Defendants’ opening Brief,

Defendants respectfully request that the Court grant Defendants’ Motion and dismiss Wiley’s

Amended Complaint with prejudice.

Dated: June 6, 2019                                  Respectfully submitted,


                                                     K&L GATES LLP

                                                     /s/ Christopher M. Verdini
                                                     Jerry S. McDevitt (PA Bar No. 33214)
                                                     Curtis B. Krasik (PA Bar No. 81150)
                                                     Christopher M. Verdini (PA Bar No. 93245)
                                                     K&L Gates Center
                                                     210 Sixth Avenue
                                                     Pittsburgh, PA 15222-2613
                                                     T: 412.355.6500
                                                     F: 412.355.6501
                                                     jerry.mcdevitt@klgates.com
                                                     curtis.krasik@klgates.com
                                                     christopher.verdini@klgates.com

                                                     Counsel for Defendants World Wrestling
                                                     Entertainment, Inc. and Vince McMahon




                                                 2
          Case 2:18-cv-01207-CRE Document 21 Filed 06/06/19 Page 4 of 4



                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 6, 2019 the foregoing was filed electronically. In addition, I

hereby certify that a copy of the foregoing was sent by first-class mail to Plaintiff at the

following address of record:

                               Dana W. Wiley
                               531 Case Street, Apt. 9
                               Rochester, PA 15074


                                                       /s/ Christopher M. Verdini
                                                       K&L Gates LLP
                                                       K&L Gates Center
                                                       210 Sixth Avenue
                                                       Pittsburgh, PA 15222-2613
                                                       412.355.6500
